Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Parks on 08/29/2022.

The application has been amended as follows: 

Claim 19, line 17, the words “the plurality of expansion lugs are formed by” has been deleted, and
claim 19, line 18, between the words “elements” and “arranged”, the word -- are – has been inserted.
Reasons for Allowance
Claims 11-12 and 14-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 11, examiner agrees with applicant’s argument filed 07/18/2022 on p.6-7 that DE 102013100476 in view of Teusch et al. (US 2019/0001420) does not teach a continuous undulating holding contour as recited.
Regarding claim 19, DE 102013100476 in view of Teusch et al. does not teach “a plurality of cylindrical shaped holding elements are arranged at least partially movably on the holding contour and are displaceable against the workpiece when the workpiece is clamped.” as recited.
It would not have been obvious to modify DE-476 in view of Teusch et al. to have the missing features as described above, In addition, other prior art of record, alone or in combination, does not teach every limitation of independent claims 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722